Citation Nr: 1451811	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-connected post-operative residuals of recurrent angioma of the right tibia.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1955 to December 1964.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision.

This matter was remanded in February 2014 for additional development of the record.  

By rating decision issued in August 2014, the Appeals Management Center (AMC) assigned a separate 10 percent evaluation for the service-connected scars associated with post-operative residuals of recurrent angioma of the right tibia.  Accordingly, that issue has been addressed separately and is not currently on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Additional VA treatment records are located in the Virtual VA paperless claims file.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks an increased rating for the service-connected post-operative residuals of recurrent angioma of the right tibia. 

In February 2014, the Board remanded this matter to obtain outstanding treatment records and to provide the Veteran with an additional VA examination.  The VA examination was conducted in June 2014; however, the Veteran's outstanding VA treatment records were never associated with the claims file.  

The Board notes that the June 2014 VA examiner referred to VA treatment records dated from January and June 2014 in the examination report that are not part of the record.  The Board therefore finds that there are outstanding treatment records pertinent to the present appeal.  

The Board is aware that the Appeals Management Center (AMC) requested that the Veteran submit a statement indicating where he sought treatment, to include any VA facility, and that the Veteran did not file a response.  

However, as the Veteran's VA treatment records had previously been obtained from the VA medical facility in Biloxi, Mississippi, the Remand directives instructed the AOJ to obtain all outstanding VA treatment records, and VA is in constructive possession of VA treatment records, the Board finds that the outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps to obtain and associate with the claims file any outstanding VA treatment records referable to the service-connected right tibia, to include from the VA facility in Biloxi, Mississippi.  

The RO should follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).

If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

